NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                        IN THE DISTRICT COURT OF APPEAL

                                        OF FLORIDA

                                        SECOND DISTRICT

CASEY ORTIZ,                     )
                                 )
           Appellant,            )
                                 )
v.                               )                Case No. 2D16-3592
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed March 16, 2018.

Appeal from the Circuit Court for Lee
County; Margaret O. Steinbeck, Judge.

David A. Brener and Christopher E.
Cosden, Fort Myers, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Andrew Tetreault
and Michael Schaub, Assistant Attorneys
General, Tampa, for Appellee.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and NORTHCUTT and BADALAMENTI, JJ., Concur.